Title: To George Washington from Henry Knox, 9 July 1794
From: Knox, Henry
To: Washington, George


                  
                     Sir.
                     War department, July 9th 1794.
                  
                  I have the honor to submit to your consideration the following papers.
                  Letter from James Seagrove—4th June 1794.
                  Letter from Israel Chapin—7 June 1794—recd this day—
                  Narrative of Mr Ewing enclosed in Israel Chapin’s letter of the 12th June 1794—
                  Depositions of Peter Tuttle and Charles Evans.
                  Letter from Governor Mifflin, 14th June 1794, to the President of the United States—The copy of a letter from the Secretary of
                     
                     War in answer thereto, dated 21st June 1794 and the reply of the Governor of 24th June 1794—
                  Draft of a letter to Drs Anderson and Pollock.
                  Letter from Robert Elliot—22d June 1794—supposed to be written to General Otho H. Williams of Baltimore—recd July 5. 1794.
                  I have the honor to be, with the greatest respect, Sir, Your most obedt Servt
                  
                     H. Knox
                  
               